       Case 2:21-mj-00130-KJN Document 7 Filed 08/19/21 Page 1 FILED
                                                                 of 1
                     UNITED STATES DISTRICT COURT         August 19, 2021
                    EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:21-mj-00130-KJN

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
CHARLES ALLEN TANNER

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release CHARLES ALLEN TANNER

Case No. 2:21-mj-00130-KJN Charges 21 USC § 841(a)(1) from custody for the

following reasons:

                      Release on Personal Recognizance

                X     Bail Posted in the Sum of $

                                                                25,000.00 co-signed

                                                                by Sandra Lynn
                       X       Unsecured Appearance Bond $
                                                                Worrell and Charles

                                                                Wade Warrell

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety as stated on the record

                               in open court.

                               Corporate Surety Bail Bond

                               (Other): Defendant to be released at 9:00 AM on
                           X
                               8/20/2021.

      Issued at Sacramento, California on at 2:00 PM on August 19, 2021

 Dated: August 19, 2021
